888 So. 2d 702 (2004)
Juan Carlos BURGAL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-3016.
District Court of Appeal of Florida, Third District.
November 17, 2004.
Rehearing Denied December 17, 2004.
Juan Carlos Burgal, in proper person.
Charles J. Crist, Jr., Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before GREEN, FLETCHER and RAMIREZ, JJ.
PER CURIAM.
Affirmed. Blakely v. Washington, ___ U.S. ___, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004) does not apply retroactively to cases on collateral review. See McBride v. State, 884 So. 2d 476 (Fla. 4th DCA 2004).